Citation Nr: 0409397	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  96-05 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)Regional Office (RO)
in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a left hip disorder, to include as 
secondary to a back condition.


REPRESENTATION

Appellant represented by:	Rick S. Miller, Esq.


WITNESS AT HEARING ON APPEAL

Veteran and J.P.


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel
INTRODUCTION

The veteran had active duty October 1952 to October 1956.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an 
August 1995 RO decision that denied entitlement to service connection for a 
left hip injury.  That decision also denied service connection for the 
veteran's left wrist and hearing loss disabilities.  

The veteran's claims file was permanently transferred from the 
Philadelphia, Pennsylvania VARO to the Wilmington, Delaware VARO in 
September 1994.  

A personal hearing was held before a Veterans Law Judge (formerly, Member 
of the Board) in Washington, D.C., in January 1998.  

In a decision dated in February 1999, the Board denied service connection 
for a left wrist disorder, a right wrist disorder, a left hip disorder and 
a low back disorder.  The veteran appealed the Board's decision to The 
United States Court of Appeals for Veterans Claims (Court).  In July 2000, 
the Court vacated, in part, the Board's February 1999 decision with respect 
to the denial of service connection for a left hip disorder and remanded 
this issue to the Board for further adjudication pursuant to matters raised 
in its Order.  The Court's July 2000 Order found that the veteran had 
abandoned his appeal of the Board's denial of service connection for a left 
wrist disorder, a right wrist disorder and a low back disorder; as such, 
the Court only addressed the appealed left hip disorder claim.

In January 2001, the Board remanded the veteran's claim for a left hip 
disorder for further development.  In a letter dated in February 2001, the 
veteran was informed that the Veterans Law Judge who conducted the January 
1998 hearing subsequently left the Board.  He was also informed of his 
right to offer testimony at an additional Board hearing if he so desired.  
In March 2001, the veteran waived his right to another Board hearing.

In August 2002, the RO continued the denial of entitlement service 
connection for conditions involving the back and the left hip, claimed also 
as secondary to a back disorder.  

This appeal is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran and his 
representative if further action is required on his part.  


REMAND

During the pendency of the appellant's appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001).  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).

The Act and the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's representative, if any, 
of which portion, if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf of the 
claimant.

The Board notes that while the veteran claims post-service continuity of 
left hip complaints and treatment during the decades following his 1956 
discharge from the military, the first medically documented complaints of 
hip pain and diagnosis of degenerative joint disease were not recorded 
until 1995.  

Attempts at developing evidence for this period of time since service have 
proven unsuccessful.  In a March 1998 deferred rating decision, the veteran 
claimed that he received hip and wrist treatment between 1960 and 1966 at 
the East Cleveland VA Medical Center and VA Hospital.  In an April 1998 
request for VA records (VA Form 10-7131), the RO requested outpatient 
treatment records and x-ray reports from the two locations of the East 
Cleveland VA Medical Center (VAMC) for the period from 1960 to 1966.  A 
notation in the file reflected that records for the period requested were 
unavailable.  

Also, in letters dated in February and May 2001, the veteran was asked to 
provide contact information regarding medical records from a Dr. Goldberg 
and a pre-employment examination from the Morton Salt Plant, and others.  
The veteran responded with some of the information requested but failed to 
supply the RO with the necessary authorization for release of information 
forms (VA Form 21-4142) for Dr. Nyhoff, Morton Salt, Painesville Labor 
Union, PMC Industries, or Ebenezer Methodist Church.  No response to the 
RO's May 2001 request for completed consent forms to release evidence was 
received from the veteran.  

Further, in October 2001, the RO received a response from the Erieside 
Medical Group indicated that the veteran's medical records dated from 1960 
to 1970 were not available.  The RO's request for medical records dated 
from 1951 to 1952 from the Wilmington Hospital pre-dated those maintained 
on file.  Inpatient, emergency, surgical outpatient, and clinical records 
were only maintained for a 10 year period at that facility.  

However, August 2003 e-mail correspondence between the Cleveland VA 
Hospital and the Tiger Team Remand unit noted that while there were no 
records for the period from January 1959 to December 1960, "there [were] 
only a few records from the 70's."  Inexplicably, the RO did not obtain 
those veteran's records that could be pertinent to his claim.  Thus, a 
remand of this case is required to obtain those records and associate them 
with the veteran's claims folder.  VA is required to seek all relevant 
treatment records.  38 U.S.C.A. § 5103A (West 2002).  

Finally the Board notes that the RO must ensure that the mandates of VCAA 
have been met prior to returning the case for the purpose of appellate 
review.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file to ensure 
compliance with the mandates of the VCAA.  In 
particular, the RO should ensure that the notification 
requirements and development procedures of VCAA are 
fully satisfied and send the veteran a letter detailing 
the provisions of VCAA and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  

2.  The RO should obtain all records pertaining to 
treatment or evaluation of the veteran at the Cleveland 
VA Medical Center or VA Hospital since 1956, with 
specific attention to records compiled during the 
1970's, referenced in the August 2003 E-mail 
communication.  

3.  After the development requested above has been 
completed to the extent possible, the RO should 
readjudicate the veteran's claim, taking any other 
necessary development action.  If any benefit sought 
continues to be denied, the RO should issue a 
Supplemental Statement of the Case and afford the 
veteran and his representative an opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the Board and 
the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	
____________________________________________
Nancy R. Robin
Veterans Law Judge,
Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).









